Exhibit 10.3

SECOND AMENDMENT TO LEASE AGREEMENT

This Second Amendment (“Amendment”) is effective May 1, 2009, supplements and
amends the Standard Industrial/Commercial Multi-Tenant Lease Net Agreement dated
September 15, 2003 (“the Lease”), between EMC Associates, L.P., (“Lessor”), and
Dynamic Details, Inc., a California corporation, (“Lessee”), with respect to the
following:

RECITALS

A. Lessor and Lessee entered into the Lease for the property located at 1230
Simon Circle, Anaheim, California. The Lease was extended pursuant to the First
Amendment to Lease dated March 20, 2008.

B. The Lease, as amended, expires September 30, 2009, and Lessor and Lessee
mutually desire to extend the term of the Lease.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein,
Lessor and Lessee agree as follows:

1. Term. Subject to the terms and provisions of this Amendment, the term of the
Master Lease shall be extended for the period October 1, 2009 through
September 30, 2012 (“Extension Term”).

2. Base Rent. Base Rent of as set forth herein shall be paid monthly as follows:

 

October 1, 2009-September 30, 2010    $7,425.00 per month    October 1,
2010-September 30, 2011    $7,647.75 per month    October 1, 2011-September 30,
2012    $7,877.18 per month   

3. Cooperation; Continuing Obligations. Lessor and Lessee agree to perform any
further acts and execute and deliver documents reasonably necessary to carry out
the provisions of this Amendment. Except as modified by this Amendment, all
covenants, conditions and agreements between Lessor and Lessee under the Lease
shall continue in full force and effect.

4. Authority. Lessee has not heretofore assigned or otherwise transferred any
right or interest in the Lease, the individuals signing this Amendment on behalf
of Lessee have been duly authorized and the Amendment adopted by appropriate
resolutions which are in full force and effect, and Lessee has full and complete
authority to execute the within Amendment without any additional approval or
consent.

5. Recitals Incorporation. The foregoing Recitals contained in this Amendment
are incorporated into the parties agreements.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which shall be read together as one
instrument.

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
date hereinabove written.

 

 

“Lessor”

EMC Associates

     

“Lessee”

Dynamic Details, Inc., a California Corporation

  /s/ Matt Clabaugh       /s/ Mikel Williams   Matt Clabaugh       Mikel
Williams

Its:

     

Its:

  President           /s/ Kurt E. Scheuerman         Kurt E. Scheuerman

Its:

     

Its:

  Vice President

 

Page 2 of 2